UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7526


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHNNIE LEE LUCAS, III,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:11-cr-00230-FL-1; 5:16-cv-00607-FL)


Submitted: March 28, 2017                                          Decided: May 3, 2017


Before WYNN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnnie Lee Lucas, III, Appellant Pro Se. Seth Morgan Wood, Assistant United States
Attorney, Jennifer E. Wells, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Johnnie Lee Lucas, III, seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice

or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336–38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484–85.

       We have independently reviewed the record and conclude that Lucas has not made

the requisite showing. His challenge to the career offender enhancement applied to his

sentence, U.S. Sentencing Guidelines Manual § 4B1.2(a)(2), is foreclosed by the

Supreme Court’s recent decision in Beckles v. United States, __ S. Ct. __, 2017 WL

855781 (Mar. 6, 2017), and his § 2255 motion is precluded by the waiver provision in his

plea agreement. Accordingly, we deny Lucas’s motion for a certificate of appealability

and dismiss the appeal.        We dispense with oral argument because the facts




                                             2
and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                         DISMISSED




                                           3